Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 1 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 2 of 29
                                                        Electronically Filed
                                                        8/18/2020 3:42 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-20-819799-C
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 3 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 4 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 5 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 6 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 7 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 8 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 9 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 10 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 11 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 12 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 13 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 14 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 15 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 16 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 17 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 18 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 19 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 20 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 21 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 22 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 23 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 24 of 29
Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 25 of 29
                                                                                    Electronically Issued
                                                Case 2:20-cv-02273-APG-DJA 9/11/2020
                                                                            Document 4:381-2
                                                                                          PM Filed 12/16/20 Page 26 of 29



                                   1              SEI
                                                  LAW OFFICES OF ROBERT P. SPRETNAK
                                   2              Robert P. Spretnak, Esq. (Bar No. 5135)
                                                  8275 S. Eastern Avenue, Suite 200
                                   3              Las Vegas, Nevada 89123
                                                  Telephone: (702) 454-4900
                                   4              Fax: (702) 938-1055
                                   5              Attorney for Marilyn Armstrong, Plaintiff
                                   6
                                   7                                          EIGHTH JUDICIAL DISTRICT COURT
                                   8                                               CLARK COUNTY, NEVADA
                                                                                             )
                                   9              MARILYN ARMSTRONG,                         )   Case No.: A-20-819799-C
                                                                                             )
                               10                              Plaintiff,                    )   Dept. No.: 15
                                                                                             )
                               11                       vs.                                  )
                                                                                             )
                               12                 BOULDER CITY HOSPITAL, INC.,               )
                                                  a Nevada non-profit corporation,           )
                               13                                                            )
                                                               Defendant.                    )
                               14
                               15                                                               SUMMONS
                               16                 NOTICE!        YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
                               17                                WITHOUT YOUR BEING HEARD UNLESS YOU FILE A RESPONSE
                               18                                WITH THE COURT WITHIN 21 DAYS. READ THE INFORMATION
                               19                                BELOW CAREFULLY.
                               20                 TO:            BOULDER CITY HOSPITAL, INC., Defendant.
                               21                        A civil complaint has been filed by the Plaintiff against you. Plaintiff is seeking to
                               22                 recover the relief requested in the complaint, which could include a money judgment against you
                               23                 or some other form of relief.
                               24                        If you intend to defend this lawsuit, within 21 calendar days1 after this Summons is
                               25                 served on you (not counting the day of service), you must:
                               26
                                                         1
                               27                          The State of Nevada, its political subdivisions, agencies, officers, employees, board
                                                  members, commission members, and legislators each have 45 days after service of this Summons
                               28                 within which to file a response to Plaintiff’s complaint.
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                                 Page 1 of 4

                                                                                  Case Number: A-20-819799-C
                                                Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 27 of 29



                                   1                    1.      File with the Clerk of the Court, whose address is shown below, a formal written
                                   2             response (typically a legal document called an “answer,” but potentially some other response) to
                                   3             Plaintiff’s complaint.
                                   4                    2.      Pay the required filing fee to the court, or file an Application to Proceed In Forma
                                   5             Pauperis and request a waiver of the filing fee.
                                   6                    3.      Serve (by mail or hand delivery) a copy of your response upon the Plaintiff whose
                                   7             name and address is shown below.
                                   8
                                                    Information and forms to assist you are available, free of charge, at the Civil Law
                                   9                Self- Help Center at the Regional Justice Center, 200 Lewis Avenue, Las Vegas,
                               10                   Nevada, and on the center’s website at www.civillawselfhelpcenter.org.

                               11
                               12                       If you fail to respond, the Plaintiff can request your default. The court can then enter
                               13                judgment against you for the relief demanded by the Plaintiff in the complaint, which could result
                               14                in money or property being taken from you or some other relief requested in Plaintiff’s
                               15                complaint.
                               16                       If you intend to seek an attorney’s advice, do it quickly so that your response can be filed
                               17                on time.
                               18                                                            STEVEN D. GRIERSON, CLERK OF COURT
                               19                                                                                                   9/14/2020
                                                                                             ____________________________           _____________
                               20                                                            By: Deputy Clerk                       Date
                                                                                                    Robyn Rodriguez
                               21                                                            Regional Justice Center
                                                                                             200 Lewis Avenue
                               22                                                            Las Vegas, Nevada 89155
                               23                Issued at the request of:
                               24                LAW OFFICES OF ROBERT P. SPRETNAK
                               25                By: /s/ Robert P. Spretnak
                                                    Robert P. Spretnak, Esq.
                               26
                                                 Attorney for Marilyn Armstrong, Plaintiff
                               27
                                                 8275 S. Eastern Avenue, Suite 200
                               28                Las Vegas, Nevada 89123

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 2 of 4
                                                Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 28 of 29



                                   1             AOS
                                                 LAW OFFICES OF ROBERT P. SPRETNAK
                                   2             Robert P. Spretnak, Esq. (Bar No. 5135)
                                                 8275 S. Eastern Avenue, Suite 200
                                   3             Las Vegas, Nevada 89123
                                                 Telephone: (702) 454-4900
                                   4             Fax: (702) 938-1055
                                   5             Attorney for Marilyn Armstrong, Plaintiff
                                   6
                                                                              EIGHTH JUDICIAL DISTRICT COURT
                                   7
                                                                                  CLARK COUNTY, NEVADA
                                   8                                                        )
                                                 MARILYN ARMSTRONG,                         )   Case No.: A-20-819799-C
                                   9                                                        )
                                                              Plaintiff,                    )   Dept. No.: 15
                               10                                                           )
                                                       vs.                                  )
                               11                                                           )
                                                 BOULDER CITY HOSPITAL, INC.,               )
                               12                a Nevada non-profit corporation,           )
                                                                                            )
                               13                             Defendant.                    )
                               14
                               15                     AFFIDAVIT/DECLARATION OF SERVICE UNDER PENALTY OF PERJURY
                               16                       ________________________________, being first duly sworn, says: That at all times
                               17                herein, affiant was and is over 18 years of age, not a party to nor interested in the proceeding in
                               18                which this affidavit is made. This affiant received _________ copy(ies) of the Summons and
                               19                Complaint, ____________ on the _____ day of ________________, 2020, and served the same
                               20                on the _____ day of ____________________, 2020, by:
                               21                                      (Affiant must complete the appropriate paragraph)
                               22                1.     Delivering and leaving a copy with the Defendant ________________________ at (state
                               23                       address) _____________________________________________________.
                               24                2.     Serving the Defendant ________________________ by personally delivering and
                               25                       leaving a copy with ___________________________________, a person of suitable age
                               26                       and discretion residing at the Defendant’s usual place of abode located at (state address)
                               27                       _____________________________________________________.
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 3 of 4
                                                Case 2:20-cv-02273-APG-DJA Document 1-2 Filed 12/16/20 Page 29 of 29



                                   1                             [Use paragraph 3 for service upon agent, completing (a) or (b)]
                                   2             3.       Serving the Defendant ________________________ by personally delivering and leaving
                                   3                      a copy at (state address)
                                   4                      _____________________________________________________
                                   5                      (a)    With ________________________ as ________________________, an agent
                                   6                             lawfully designated by statute to accept service of process;
                                   7                      (b)    With ________________________, pursuant to NRS 14.020 as a person of
                                   8                             suitable age and discretion at the above address, which address is the address is
                                   9                             the address of the resident agent shown on the current certificate of designation
                               10                                filed with the Secretary of State.
                               11                4.       Personally depositing a copy in a mail box of the United States Post Office, enclosed in a
                               12                         sealed envelope, postage prepaid (Check appropriate method):
                               13                                         Ordinary mail
                                                                          Certified mail, return receipt requested
                               14                                         Registered mail, return receipt requested
                               15                         addressed to the Defendant ________________________ at Defendant’s last known
                               16                         address which is(state address)
                               17                         _____________________________________________________
                               18                         I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAW OF THE
                               19                STATE OF NEVADA THAT THE FOREGOING IS TRUE AND CORRECT.
                               20                SERVER’S SIGNATURE: ____________________________________ Date: _____________
                               21                Server’s Phone: __________________________
                               22                Server’s G Residential/ G Business Address: _________________________________________
                               23                     G I am a licensed process server or an employee of a licensed process server; my license or
                               24                         registration number is (insert license or registration number): ______________________.
                               25                     G I am not required to be licensed under chapter 648 of the Nevada Revised Statutes or
                               26                         another provision of law because am not engaged in the business of serving legal process
                               27                         within the State of Nevada.
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                              Page 4 of 4
